NO. 07-10-0262-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 

DECEMBER 15, 2010
 

 
MULTIPLAN,
INC., APPELLANT
 
v.
 
PRINCIPAL
LIFE INSURANCE CO., APPELLEE 

 

 
 FROM THE 99TH DISTRICT COURT OF LUBBOCK
COUNTY;
 
NO. 2007-541,633;
HONORABLE WILLIAM C. SOWDER, JUDGE

 

 
Before CAMPBELL, HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM
OPINION
 
Appellant
Multiplan, Inc. and appellee Principal Life Insurance Company have filed a
joint motion to dismiss this appeal because they have reached a settlement.  The motion is signed by attorneys for both
parties.  Without passing on the merits
of the case, we grant the motion to dismiss pursuant to Rule of Appellate
Procedure 42.1(a)(1) and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).  Based on the agreement of the parties, costs
of the appeal are taxed against the party incurring them.  Tex. R. App. P. 42.1(d).
Having
dismissed the appeal at the parties’ request, we will not entertain a motion
for rehearing and will issue our mandate forthwith.
 
James T. Campbell
Justice